Citation Nr: 0718153	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-11 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 27, 2000, to July 2, 2001.

2.  Entitlement to a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 2, 2001, to April 25, 2003.

3.  Entitlement to a rating in excess of 50 percent for 
anxiety and depression associated with hepatitis C after 
April 25, 2003.

4.  Entitlement to a compensable rating for hepatitis C 
during the period from April 25, 2003, to February13, 2006.

5.  Entitlement to a compensable rating for hepatitis C after 
February 13, 2006.

6.  Entitlement to an extraschedular rating for hepatitis C 
and anxiety and depression, to include consideration of a 
total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and B.J.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, established 
service connection for hepatitis C with anxiety and 
depression and assigned a 30 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, effective from July 27, 2000.  
In correspondence dated in April 2003 the veteran withdrew 
his appeal as to the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).  In a July 2003 rating decision the RO assigned 
separate ratings for anxiety and depression associated with 
hepatitis C (50 percent effective from April 25, 2003) and 
for hepatitis C (0 percent effective from April 25, 2003).

The Board notes that VA regulations applicable to the 
schedular criteria for evaluating digestive system 
disabilities, including infectious hepatitis (Diagnostic Code 
7345), were revised effective July 2, 2001.  See 66 Fed. Reg. 
29,486-489 (May 31, 2001).  New criteria were also 
established for the evaluation of hepatitis C under 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that a claim for a 
higher rating when placed in appellate status by disagreement 
with the original or initial rating award (service connection 
having been allowed, but not yet ultimately resolved), 
remains an "original claim" and is not a new claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.  Therefore, the issues for appellate 
review are appropriately addressed as listed on the title 
page of this decision.  This case was remanded for additional 
development in January 2006.

The Board notes that, in light of the decision below, the 
issue of entitlement to TDIU has been raised based upon a 
combined service-connected disability rating of greater than 
60 percent arising from a common etiology (hepatitis C virus) 
and evidence indicating unemployability as a result of those 
disabilities.  See Norris v. West, 12 Vet. App. 413, 420-421 
(1999).  A review of the record shows the RO considered the 
issue of entitlement to an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) as part of the initial rating decision 
and in the subsequent statement of the case.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996) (stating that extraschedular rating 
consideration is "always part" of a schedular rating-
increase claim).  The Court has held, however, that it was 
premature for the Board to decline extraschedular 
consideration where the record was significantly incomplete 
in a number of relevant areas probative of the issue of 
employability.  Brambley v. Principi, 17 Vet. App. 20 (2003).  
The Board finds the issue of entitlement to extraschedular 
consideration is inextricably intertwined with the issue of 
entitlement to TDIU and that these matters must be remanded 
for additional development.  

The Board also notes that the veteran raised the issue of 
entitlement to service connection for diabetes mellitus in 
personal hearing testimony in September 2005.  This matter is 
referred to the RO for appropriate action.

The issues of entitlement to extraschedular consideration and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Hepatitis C with anxiety and depression during the period 
from July 27, 2000, to July 2, 2001, was manifested by no 
more than minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance.

3.  Hepatitis C with anxiety and depression during the period 
from July 2, 2001, to April 25, 2003, was manifested by no 
more than minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance; there was no 
probative evidence of moderate liver damage, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, or daily fatigue and malaise with required dietary 
restrictions, continuous use of medication, or incapacitating 
episodes.

4.  Anxiety and depression associated with hepatitis C after 
April 25, 2003, is manifested by an occupational and social 
impairment with deficiencies in most areas due to symptoms of 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively, difficulty in 
adapting to stressful circumstances, and an inability to 
establish and maintain effective relationships.  

5.  Hepatitis C for the period after April 25, 2003, and 
until February 13, 2006, was manifested by no more than 
intermittent fatigue and malaise without objective evidence 
of daily fatigue and malaise with required dietary 
restrictions, continuous medication, or incapacitating 
episodes.  

6.  Hepatitis C after February 13, 2006, is manifested by 
daily fatigue, malaise, required dietary restriction, and 
hepatomegaly, without objective evidence of substantial 
weight loss, indication of malnutrition, or any 
incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 27, 2000, to July 2, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (effective prior to July 2, 2001).

2.  The criteria for a rating in excess of 30 percent for 
hepatitis C with anxiety and depression during the period 
from July 2, 2001, to April 25, 2003, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7345, 7354 (effective before and after July 
2, 2001).

3.  The criteria for a 70 percent rating, but no higher, for 
anxiety and depression associated with hepatitis C after 
April 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2006). 

4.  The criteria for a 10 percent rating, but no higher, for 
hepatitis C for the period from April 25, 2003, until 
February 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(effective after July 2, 2001).

5.  The criteria for a 40 percent rating, but no higher, for 
hepatitis C effective from February 13, 2006, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (effective after July 2, 2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in March 2001 and January 
2006.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Increased Rating Claims
Factual Background

Service records show the veteran served as a corpsman/dental 
technician during the Vietnam Era.  On July 27, 2000, he 
requested entitlement to service connection for hepatitis C 
virus and anxiety/depression.  He subsequently provided 
credible evidence describing his possible exposure to the 
hepatitis C virus in his duties aboard ship in the Pacific 
Ocean.  

According to a March 2005 VA outpatient treatment record, 
hepatitis C virus was found by serologic testing in August 
1996.  Private medical records dated in November 1997 noted a 
diagnosis of hepatitis C.  A physical examination was 
unremarkable except for a palpable liver span about one to 
two finger breadths below the costal margin.  An April 1998 
percutaneous liver biopsy revealed hepatitis C.  A subsequent 
October 1999 private hospital report noted the veteran had 
undergone triple aortocoronary bypass grafting for unstable 
angina with severe coronary artery disease.  

VA psychiatric examination in September 2000 included a 
diagnosis of dysthymia and a Global Assessment of Functioning 
(GAF) score of 75.  Mental status examination revealed the 
veteran was oriented to time, place, and person.  He was able 
to organize his thoughts and to express himself.  His affect 
was normal and his mood revealed mild to moderate depression.  
There was no evidence of psychosis, delusions, 
hallucinations, or organicities.  His intellect was average 
and memory was fair.  His judgment was good and he had some 
insight.  The examiner stated the veteran was situationally 
depressed due to the loss of his job, loss of mental and 
physical health, and some loss of hope.  

On VA liver diseases examination in September 2000 the 
veteran reported he had experienced no afebrile episodes, but 
had experienced nausea and vomiting.  The examiner stated the 
exact etiology of nausea was not known, but that it was not 
due to his liver disease.  A connection to one of his 
medications was suspected.  The diagnosis was hepatitis C, 
according to blood tests, with no active present liver 
process or active liver disease.  It was remarked that the 
veteran's health appeared to be adequate considering the fact 
that he had recently had open heart surgery.  An addendum 
noted a very slight abnormality on liver function tests which 
might indicate some actual residual liver disease.  A mild 
liver inflammation due to hepatitis or secondary to alcohol 
or drug reaction was suspected.  

Service connection was established for hepatitis C with 
anxiety and depression in a June 2001 rating decision.  A 30 
percent disability rating was assigned effective from July 
27, 2000.

In subsequent statements in support of his claim the veteran 
asserted that an increased rating was warranted.  He stated 
that he was unemployable as a result of his service-connected 
disability.  He claimed he was unable to work in his prior 
employment as a juvenile substance abuse counselor, in part, 
because of his infectious hepatitis C virus.  

Private hospital records dated in January 2002 show the 
veteran presented with symptoms similar to his previous 
angina events including nausea, vomiting, and retrosternal 
chest pressure.  A March 2002 report noted atypical chest 
pain possibly representing esophageal irritability.  It was 
noted the veteran had a history of hepatitis C with excellent 
hepatic reserves and mild disease on biopsy.  He was noted to 
have been deemed in the past as not a candidate for 
Interferon therapy because of his Genotype I and cardiac 
disease.  Records show he underwent cardiac catheterization 
with stent placement in July 2002.  An examination of the 
abdomen was within normal limits.  

VA treatment records dated in July 2002 noted the veteran 
complained of weakness, fatigue, and an increased weight gain 
of 42 pounds since coronary artery bypass grafting.  He also 
complained of weekly episodes of nausea and vomiting and 
daily diarrhea over the previous month without abdominal 
pain.  Hematochezia was suspected.  It was noted he denied 
melena and hematemesis.  Examination revealed no tenderness 
or hepatosplenomegaly.  The pertinent diagnoses included 
hepatitis C and depression/anxiety.  

VA hospital records dated in January 2003 show the veteran 
presented with right upper quadrant abdominal pain, nausea, 
fever, and night sweats.  The final diagnoses included an 
episode of acute cholecystitis that was treated and resolved, 
cystic duct obstruction with laparoscopic cholecystectomy 
scheduled, acute renal insufficiency that was treated and 
resolved, dehydration that was treated and resolved, 
depression, gastroesophageal reflux disease, hypertension 
that was treated and controlled, chronic hepatitis C, history 
of chronic ischemic heart disease, and gout.  Records dated 
January 26, 2003, show the veteran was treated for hypoxemic 
respiratory failure, right-sided pneumonia, demand infarct, 
anemia, and hypoalbuminemia.  
At his personal hearing in April 2003 the veteran testified 
that he was not taking any treatment for his hepatitis C 
because of potential complications.  He stated that he had 
gastrointestinal problems every day and that he had recovered 
from problems associated with his recent hospitalization for 
pneumonia and gallbladder surgery.  He complained of nausea, 
vomiting, and diarrhea and stated that during these episodes 
he would sweat, become weak, and have shortness of breath.  
He stated that sometimes in occurred spontaneously and 
sometimes after eating.  The symptoms were relieved by 
medication.  He complained of daily fatigue.  The veteran's 
father testified that sometimes he neglected his personal 
hygiene and would go for three or four days without shaving.  
He also stated the veteran was very depressed and was unable 
to make payments on his house.

VA liver diseases examination on April 25, 2003, noted the 
veteran denied any treatment for his hepatitis C, but that he 
complained of occasional nausea and vomiting.  He denied any 
history of hematemesis or melena.  There was no evidence of 
colic or other abdominal pain, fever, or distention 
associated with hepatitis C.  The veteran complained of 
chronic fatigue and depression, but denied any history of 
weakness or anxiety.  The examiner noted the veteran's 
abdomen was soft, flat, and nontender without evidence of 
organomegaly or masses.  There was no evidence of significant 
weight loss or steatorrhea, malabsorption, malnutrition, pain 
or tenderness, liver enlargement, liver malfunction, loss of 
muscle strength, muscle wasting, signs of liver disease, or 
spider angioma. The diagnosis was chronic hepatitis C.  

On VA psychiatric examination on April 25, 2003, the veteran 
reported he had been let go by his last employer because of 
his heart disorder and diagnosis of hepatitis C.  He stated 
he was unable to obtain employment in his prior position 
because the job involved the restraint of violent people and 
the risk of communicating his hepatitis C through open 
wounds.  He also reported that his fatigue would prevent him 
from working and that he experienced bouts of nausea when he 
exerted himself.  He stated he did not drive alone for fear 
that he would fall asleep at the wheel.  The examiner noted 
his affect was very flat and his mood was depressed.  There 
was no evidence of suicidal or homicidal ideations, 
delusions, hallucinations, or thought disorders.  Cognitive 
processing was slowed due to fatigue, but he appeared to 
function normally in the above average range of intellectual 
functioning.  There was no gross memory function disturbance.  
There was evidence of a significant sleep impairment with 
subsequent additional stress and fatigue.  The diagnoses 
included anxiety and depression associated with hepatitis C.  
A GAF score of 38 was provided.

In a July 2003 rating decision the RO continued a 30 percent 
rating for hepatitis C with anxiety and depression effective 
from July 27, 2000, to April 25, 2003.  Separate ratings were 
assigned effective from April 25, 2003, for hepatitis C at 
0 percent and for anxiety and depression associated with 
hepatitis C at 50 percent.  

Private psychological evaluation in February 2004 noted the 
veteran stated it was difficult for him to work because his 
physical well being had been compromised and because of 
difficulty with anxiety.  It was noted that he had graduated 
from college with a degree in English and that he had 
previously worked as a counselor and as a salesman.  The 
examiner noted he was reasonably clean and neat and 
appropriately dressed for the interview.  His mood and affect 
seemed slightly flat.  He denied hearing voices or seeing 
things that others could not.  His thought content was 
coherent with no looseness of associations, tangentiality, or 
circumstantiality.  The diagnoses included recurrent moderate 
major depression and generalized anxiety disorder.  A GAF 
score of 50 was provided.  It was noted that he appeared to 
have some significant issues with depression and anxiety that 
would probably continue into the foreseeable future.  

Private liver diseases examination in March 2004 noted the 
veteran reported a history of occasional nausea, vomiting, 
and dyspepsia.  He denied hematemesis or melena.  He stated 
that liver function tests in December 2003 were normal except 
for very slightly elevated alkaline phosphatase.  He stated 
he had deferred any treatment for the disorder.  An 
examination revealed no evidence of spider angiomata, 
enlarged liver, or clinical evidence of liver damage.  

On VA psychiatric examination in March 2005 the veteran 
complained of depression, lack of energy, easy fatigability, 
anxiety around other people, erratic sleep habits, anger and 
irritability, and memories of things that happened in 
service.  He stated he kept to himself and had very little 
social life or leisure activities.  Mental status examination 
revealed the veteran was appropriately dressed and 
cooperative during the interview.  There was no impairment of 
thought process or communication, no delusions or 
hallucinations, no evidence of inappropriate behavior, and no 
suicidal or homicidal ideation or plans.  He was able to 
maintain personal hygiene and other basic activities of daily 
living.  He was oriented to person, place, and time and his 
short- and long-term memory was intact.  There was no 
evidence of obsessive or ritualistic behavior and no report 
of panic attacks.  It was noted that the veteran stated 
medication seemed to help his depression.  The examiner noted 
his affect was blunted and his mood was sad.  There was no 
history of impaired impulse control.  The diagnoses included 
depressive disorder secondary to the medical conditions of 
hepatitis C and ischemic heart disease.  The examiner 
reported psychological stressors included stress due to the 
loss of his career, financial limitations, and unemployment 
due to hepatitis C.  The severity was moderate to severe.  A 
GAF score of 40 was provided.  

VA liver diseases examination in March 2005 noted the veteran 
was not receiving treatment for hepatitis C, that he had no 
incapacitating episodes related to hepatitis C since his last 
examination, and that he had no severe weakness, anorexia, 
malaise, abdominal pain, or weight loss.  Examination 
revealed no evidence of tenderness, organomegaly, or 
jaundice.  The liver size was normal.  The diagnosis was 
hepatitis C with recent elevation of liver function studies 
since February 2004 and deferred treatment due to significant 
coronary artery disease.  VA treatment records dated in May 
and August 2005 noted persistently elevated transaminases.  

At his Board hearing in September 2005 the veteran testified 
that he had no energy and that doing any major chores around 
the house caused him to sweat and left him fatigued.  He 
stated that he required three to four periods of rest during 
the day.  He stated he was unable to find employment in his 
field working with at-risk youth because of his contagious 
hepatitis C.  The veteran's father testified that he was a 
retired nurse and that he had noticed the veteran was 
experiencing terrible anxiety and problems with fatigue. The 
veteran stated his belief that he was unable to work as a 
result of his service-connected disabilities as well as his 
nonservice-connected heart disability.  He reported that he 
had gained weight in the past, but that he had recently been 
able to maintain his weight.  He stated he was able to eat 
and that medication he took for reflux helped prevent nausea 
and vomiting.  He described having joint stiffness and panic 
attacks at least once per day which lasted for approximately 
30 minutes.  He stated he was able to maintain his personal 
hygiene, but that he had trouble with short-term memory such 
as remembering dates, places, and names.  

VA liver examination on February 13, 2006, noted the veteran 
had experienced no incapacitating episodes as a result of his 
hepatitis C, but that he had daily weakness, anorexia, and 
malaise.  There was no presence or extrahepatic 
manifestations of liver disease.  An examination of the 
abdomen revealed tenderness and organomegaly with liver edge 
two finger widths below the subcostal margin.  There was no 
presence or absence of ascities and no evidence of portal 
hypertension, other signs of liver disease, or malnutrition.  
Summary grading and staging revealed the disorder was stage 1 
to 2 with a single portal area showing very focal periportal 
extension of fibrosis.  The diagnosis was hepatitis C.  

VA psychiatric examination in March 2006 noted the veteran 
had no previous psychiatric hospitalizations and was not 
presently seeing a psychiatrist.  He received his psychiatric 
medication from his primary care provider.  It was noted that 
he had not worked since 2001 and that he had stopped working 
as an at-risk youth counselor because of the possible 
transmission of hepatitis C to others and stopped working as 
a department store salesman because of fatigue.  The veteran 
stated his belief that he was unemployed because of chronic 
fatigue and not necessarily because of his depression.  He 
also reported he continued to be separated from his spouse of 
nine years.  He complained of depressive and anxiety symptoms 
characterized by poor motivation, depressed mood, erratic 
sleep with excessive periods of sleep and alternating 
insomnia, fatigue, anxiety in social context, and impaired 
public speaking associated with quasi-panic attacks.  He 
asserted that one of his major emotional difficulties 
involved anger at authorities for decreasing his service-
connected disability.  He estimated his mood as five on a ten 
point scale and stated that medication seemed to help.  He 
described his mood as chronically angry and mildly depressed 
while taking medication.  

The examiner noted the veteran was well nourished, well 
developed, appropriately dressed, and well groomed.  He was 
somewhat guarded, cynical, irritable, and condescending 
initially, but became cooperative as the interview 
progressed.  There was no evidence of impairment of thought 
process or communication, delusions or hallucinations, 
evidence of inappropriate behavior, or suicidal or homicidal 
thoughts, ideations, plans, or intent.  His ability to 
maintain minimal personal hygiene and other basic activities 
of daily living were intact.  He was oriented to person, 
place, and time.  There was no evidence of memory loss, 
memory impairment, or obsessive or ritualistic behavior which 
interfered with routine activities.  His speech was normal in 
rate, rhythm, volume, tone, and content.  It was noted the 
veteran described quasi-panic attacks associated with social 
interaction and public speaking that did not meet the 
criteria for panic attacks.  

The examiner stated the veteran continued to endorse 
depressive symptoms with anxiety associated with special 
situations.  There was no evidence of impaired impulse 
control.  There was an erratic sleep pattern and report of 
intense anger at authorities.  The diagnoses included mood 
disorder due to general medical condition with depressive 
symptoms.  A GAF score of 48 was provided.  The examiner 
stated that the veteran's depressive and anxiety symptoms 
were contributors to his chronic fatigue and that his 
hepatitis C remained untreated because of possible medical 
complications of the treatment.  It was noted that although 
an inability to secure gainful employment may be due to 
depression and anxiety the possible contribution of hepatitis 
C and coronary artery disease sequelae could not be ruled 
out.  

VA treatment records dated March 27, 2006, noted a diagnosis 
of chronic hepatitis C infection with mild persistently 
elevated transaminases.  The examiner noted the treatment 
plan would again recommend weight loss and deferral of 
hepatitis C treatment.  The veteran was advised of the 
importance of a low fat diet and weight loss for the 
management of his fatty liver disease.  A November 2006 
report noted a diagnosis of hepatic steatosis.  Physical 
examination of the abdomen revealed no hepatosplenomegaly.  
It was noted that the veteran had gained 40 pounds over the 
past eight years.  The treatment plan included a low fat 
diet.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Prior to July 2, 2001, the rating criteria for evaluating 
hepatitis C disabilities were as follows:



734
5
Hepatitis, infectious:
Ratin
g

With marked liver damage manifest by liver 
function test and marked gastrointestinal 
symptoms, or with episodes of several weeks 
duration aggregating three or more a year and 
accompanied by disabling symptoms requiring rest 
therapy
100

With moderate liver damage and disabling 
recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression
60

Minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of 
lesser degree and frequency but necessitating 
dietary restriction or other therapeutic 
measures
30

Demonstrable liver damage with mild 
gastrointestinal disturbance
10

Healed, nonsymptomatic
0
38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to July 2, 
2001).

The rating criteria were revised effective July 2, 2001, and 
a new diagnostic code for hepatitis C disabilities was 
created as follows:

735
4
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C infection 
and the following signs and symptoms due to 
hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, 
but not occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during 
the past 12-month period



40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than 
four weeks, during the past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than 
two weeks, during the past 12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or malignancy 
of the liver, under an appropriate diagnostic code, but do 
not use the same signs and symptoms as the basis for 
evaluation under DC 7354 and under a diagnostic code for 
sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (Effective from July 
2, 2001).

The rating criteria applicable for a separate mental disorder 
effective throughout the course of this appeal is as follows:



General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events) 
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

10
0
?
91
Superior functioning in a wide range of activities, 

